Title: To Thomas Jefferson from Thomas Jefferson Randolph, 28 December 1808
From: Randolph, Thomas Jefferson
To: Jefferson, Thomas


                  
                     Dear grandfather
                     
                     Museum Dec 28
                  
                  I heard to day from a Virginia student who had recieved letters from home stating an Insurrection in Amherst. If you have heard any of the circumstances attending it, pray inform me, as it is too near to every thing which is dear to me, to fail being very interesting. I have paid, McAllister and Mr Parke for clarksons history, which you had forgot to Mention, I went to see Mr J. Pemberton, he mentioned he had made you present of the book & I thought after what he said that I had better not offer him the Money. You were informed no doubt by Mr Peales letter that your remittances were larger than necessary
                  yours affectionately
                  
                     T J R
                  
                  
                     NB. When I had more time, I wrote more intelligeble & more lengthy
                  
               